Citation Nr: 1742876	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  05-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for hypertension (claimed as high blood pressure).

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for diabetes mellitus.

6. Entitlement to an increased rating in excess of 40 percent for low back pain with lumbar strain.

7. Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss.

8. Entitlement to an increased rating in excess of 10 percent for tinnitus.

9. Entitlement to a rating in excess of 20 percent for ligament damage of the left knee with minimal joint space narrowing and degenerative joint disease (DJD).

10. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to January 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2004, December 2006, July 2014, and August 2015 rating decisions. 

In the September 2004 rating decision, the RO in New Orleans, Louisiana, inter alia, denied service connection for PTSD.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005. 

In the December 2006 rating decision, the RO in Lincoln, Nebraska, inter alia, reduced the rating for the Veteran's service-connected ligament damage, left knee, with minimal joint space narrowing and DJD, from 20 percent to 10 percent, effective March 1, 2007.  In January 2007, the Veteran filed an NOD regarding the reduction.  An SOC was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2007. 

In the July 2014 rating decision, the RO in Cleveland, Ohio, denied a TDIU.  In September 2014, the Veteran filed an NOD.  An SOC was issued in April 2017, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2017.

In the August 2015 rating decision, the Cleveland RO, inter alia, continued a rating of 40 percent for a low back disability, a rating of 20 percent for bilateral hearing loss, and a rating of 10 percent for tinnitus; denied service connection for headaches, hypertension, and sleep apnea; and declined to reopen a previously denied claim for service connection for diabetes mellitus.  In August 2015, the Veteran filed an NOD.  An SOC was issued in April 2017, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2017.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Because the December 2006 rating decision arose from a claim for an increased rating for the service-connected left knee disability, and a Board's decision in November 2008 restored the 20 percent rating, the Board characterized the issues on appeal regarding the left knee to include entitlement to a rating in excess of 20 percent for the Veteran's left knee disability. 

In November 2008 and July 2010, the Board remanded the Veteran's claims for service connection for PTSD and for an increased rating for his left knee disability to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected, most recently, in an April 2017 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

As for the matter of representation, the Board notes, as noted in November 2008,  that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a February 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, but that, on the date of the hearing, the Veteran indicated that he no longer wanted to be represented by DAV, and that he was proceeding with his appeal pro se.  In September 2014, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing  private attorney J. Michael Woods as his representative.  The Board has acknowledged the change in representation.

In May 2017, the Veteran's attorney requested a 90-day extension for the submission of new evidence.  The case was subsequently placed in abeyance.


FINDING OF FACT

In September 2017, the Board received notification that the Veteran died on September [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see also 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2016).




ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


